COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Maurice Mitchell v. Texas Department of Criminal Justice

Appellate case number:      01-19-00458-CV

Trial court case number:    2016-85575

Trial court:                133rd District Court of Harris County

       Proceeding pro se, appellant, Maurice Mitchell, has filed a motion to access the
appellate record in this proceeding. The motion is granted. Accordingly, the trial court
clerk is directed, no later than 10 days from the date of this order, to send a copy of the
one-volume clerk’s record, filed in this Court on June 28, 2019, and the one-volume
supplemental clerk’s record filed in this Court on July 19, 2019, to appellant at the
address provided in his motion:
       Maurice Mitchell
       TDJC ID # 648121
       Allan B. Polunsky Unit
       3872 F.M. 350 South
       Livingston, Texas 77351.
We further direct the trial court clerk, no later than 15 days from the date of this order, to
notify the Clerk of this Court the date on which delivery to appellant was made.
       Appellant also has filed a motion to extend the time to file his appellant’s brief. A
reporter’s record has not been filed, and the appellate record is not yet complete. See
TEX. R. APP. P. 34.1 (providing appellate record consists of clerk’s record and, if
necessary to appeal, reporter’s record). Accordingly, appellant’s brief is not yet due.
TEX. R. APP. P. 38.6 (providing date to file appellant’s brief is later of date clerk’s record
or reporter’s record is filed). Accordingly, appellant’s motion to extend time is dismissed
as moot.
      The Clerk of this Court is directed to send to appellant a copy of Docketing
Statement (Civil).
      It is so ORDERED.

Judge’s signature: ____Russell Lloyd____
                    Acting individually  Acting for the Court


Date: __August 8, 2019__